Citation Nr: 0917871
Decision Date: 05/12/09	Archive Date: 06/02/09

Citation Nr: 0917871	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-18 646	)	DATE MAY 12 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected PTSD.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to December 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2006 and April 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO) in San Diego, California and Denver, Colorado.  
Jurisdiction is currently with the RO in Denver, Colorado.  
No other issue is before the Board at this time.   


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

In this case, additional evidence from the Veteran was 
received by the Board in April 2009, after the Board issued a 
decision on the above issues on January 15, 2009.  The 
Veteran notes that he was notified in a November 8, 2008 
letter that he had ninety days to submit additional evidence 
and that the Board rendered a decision before the end of this 
ninety day period and before he could submit a letter dated 
January 27, 2009 to the Board.  The Veteran has requested 
that the Board vacate its January 15, 2009 decision and 
reconsider the case based on the additional evidence 
submitted.  

Accordingly, the January 15, 2009 Board decision addressing 
the issues of entitlement to a disability rating in excess of 
30 percent for service-connected PTSD and entitlement to a 
total disability rating based on individual unemployability 
(TDIU) is VACATED and the Board will render a new decision 
below based on consideration of the additional evidence.  

FINDINGS OF FACT

1.  The Veteran does not suffer from symptoms such as (for 
example) circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory; and impaired judgment.  Occupational and social 
impairment with reduced reliability and productivity is not 
found. 

2.  The Veteran does not have a single disability rated as at 
least 60 percent disabling, nor does he have at least one 
disability rated 40 percent disabling and sufficient 
additional disabilities to bring the combined disability 
rating to 70 percent or more.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent disabling for PTSD have not been met.  38 
U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Traumatic Stress Disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

In April 2003, the Board denied the appellant's claims for 
entitlement to service connection for PTSD.  The appellant 
again sought entitlement to service connection for PTSD in 
July 2005.  The RO determined that the Veteran had presented 
new and material evidence, re-opened the claim, granted 
entitlement to service connection for PTSD, and assigned a 
disability rating of 30 percent.  

A 30 percent rating is assigned for mental illnesses, 
including PTSD, where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. Part 4, Diagnostic 
Code 9411 (2008).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and   the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2008).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2008).

The Veteran was afforded a VA examination in December 2005.  
The Veteran reported that he was doing much better since he 
started psychotherapy, group therapy, and medication, but 
that he still experienced PTSD symptoms, including 
nightmares, difficulty sleeping, depression and hyper-
vigilance.  He stated that he did not really have friends and 
that he avoids socializing, however, he reported having a 
good relationship with his wife of 37 years and enjoying a 
number of hobbies including collecting minerals and Japanese 
memorabilia, watching movies, and woodworking.  At the time 
of the examination, the Veteran was attending college with 
the goal of becoming a teacher and working as a gun dealer 
and gun cabinet maker.  

The examiner observed that the Veteran had a facial twitch, 
but that he sat quietly and was friendly and talkative 
throughout the examination.  The examiner described the 
Veteran as thoughtful and articulate.  The Veteran's affects 
were fully ranged and appropriate to content.  There was no 
evidence of psychosis, delusions, hallucinations, or suicidal 
or homicidal hallucinations.  The Veteran's speech was normal 
in rate and volume, and was not tangential or circumstantial.  
There was no evidence of impaired short and long term memory, 
judgment, or abstract thinking.  

The Veteran was diagnosed with PTSD and alcohol dependence in 
partial remission and assigned a GAF score of 60, providing 
evidence against this claim.  

VA treatment records from July 2005 through February 2007 
note complaints of irritability, anxiety, and depression, as 
well as intrusive thoughts and difficulty sleeping.  However, 
there is no evidence of circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; or impaired 
abstract thinking.  

The Veteran was afforded another VA examination in March 
2007.  He reported suffering from difficulty sleeping, hyper-
vigilance, and avoidance.  He also complained of depression, 
anxiety, irritability, decreased energy, and decreased 
interest.  The Veteran continued to work on his teaching 
degree and expressed concerns about his ability to work as a 
teacher, noting that he finds it very stressful to be around 
the children he would be teaching.  He also reported that his 
gun business was not doing well.  He denied any suicidal or 
homicidal ideations, psychotic symptoms, dissociative 
episodes, or frequent panic attacks.  

The examiner observed that the Veteran appeared restless, had 
a facial tic, and had some bodily dyskinetic movements.  His 
mood appeared depressed.  However, his speech was articulate, 
his motor functioning was grossly intact, and his thought 
processes were logical and goal oriented.  On testing, he 
demonstrated good cognitive functioning.  The examiner 
reported that the Veteran's thought processes and 
communication are not impaired by his illness, nor are his 
social skills, although the Veteran tends to be isolative.  

The examiner diagnosed the Veteran with PTSD of mild to 
moderate severity and a related dysthymic disorder of mild 
severity, as well as alcohol dependence in almost full 
remission, providing more evidence against this claim.  She 
assigned the Veteran a GAF score of 58.  She also opined that 
the Veteran has retained the cognitive, emotional, and 
behavioral capacities to do simple work activities in a 
loosely supervised environment where he would have limited 
contact with the public, peers, and supervisors, providing 
more evidence against this claim.  

In a February 2008 Special Report of Training, the Veteran 
reported to his rehabilitation counselor that he has a new 
therapist and is doing better.  In a July 2008 Special Report 
of Training,  the Veteran reported to his rehabilitation 
counselor that his disabilities "sometimes" affect him at 
school and with his studies, that he "sometimes" has 
nightmares, and "sometimes" doesn't like to be around 
people.  However, he also reported that his new medications 
and dosages are working "pretty good."  He had a 3.608 GPA.  

In January 2009, the Veteran submitted a letter from his 
treating psychiatrist, G.K., who reported that  the Veteran 
has ongoing symptoms of hyper-vigilance, irritability, 
intrusive memories, depression, isolation, and anxiety.  Dr. 
G.K. stated that the Veteran is easily triggered by everyday 
stressors that cause exacerbation of mood and emotional 
instability and that his symptoms are so severe, he cannot 
tolerate being around other people.  He expressed his opinion 
that the Veteran's symptoms were persistent and severe and 
assigned a GAF score of 49.  

The Board notes that this is essentially a more detailed 
version of a letter submitted by Dr. G.K. in February 2007.  

As discussed above, a 30 percent rating is assigned for 
mental illnesses, including PTSD, where there is occupational 
and social impairment with "occasional" decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Here, the Board finds that the Veteran's PTSD symptoms most 
closely match the criteria for a 30 percent disability 
rating.  The Veteran's symptoms of depression, irritability, 
hyper-vigilance, and chronic sleep impairment may 
"sometimes" cause impairment of social or occupational 
functioning.  However, the Veteran is doing well in school, 
he is able to care for himself, has hobbies, and there is no 
evidence that he engages in inappropriate or anti-social 
conduct.  The December 2005 VA examiner reported that the 
Veteran was friendly and talkative.  The March 2007 VA 
examiner reported that the Veteran's social skills were not 
impaired by his illness.  Both examiners concluded that the 
Veteran's cognitive abilities were not impaired.  There is no 
evidence that  the Veteran suffers from (for example) 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; or impaired abstract thinking.  He was 
assigned GAF scores of 60 and 58 by the VA examiners, 
indicating symptoms and impairment of mild to moderate 
severity.

Importantly, the Board finds that the Veteran's own 
descriptions of his disability, overall, indicate the 
criteria for a 30 percent disability evaluation and nothing 
more. 

The Board has carefully considered the opinion of the 
Veteran's treating psychiatrist, who has characterized the 
Veteran's PTSD as severe and believes that the Veteran is 
unemployable, but finds that his opinion is outweighed by the 
other evidence of record.  Dr. G.K.'s description of the 
severity of the Veteran's symptoms is not consistent with the 
opinions of two VA examiners and the Veteran's own statements 
to his rehabilitation counselor.  Unlike other administrative 
benefits systems, the United States Court of Appeals for 
Veterans' Claims has expressly rejected a rule that the 
opinions of private treating physicians are entitled to 
presumptively greater weight in evaluating veterans' claims.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-302 (2008).  

The Board finds that the post-service medical record, 
overall, provides highly probative evidence against this 
claim.  Thus, a disability rating in excess of 30 percent is 
not warranted for any period on appeal.  

The Board has also considered an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extra-schedular consideration is 
not warranted in this case.  There is no evidence that the 
Veteran has ever been hospitalized due to his PTSD and 
although he is not currently employed, he is successfully 
completely a college degree and is currently maintaining a 
3.608 GPA.  

Ratings have been assigned based on schedular criteria that 
contemplate the disability and symptomatology resulting from 
the Veteran's PTSD.  Therefore, no referral for extra-
schedular consideration is required and no further analysis 
is in order.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).




TDIU

TDIU may be assigned where the schedular rating is less than 
total, as in this case, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2008).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

In order to be granted a TDIU, the veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by non 
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

Service connection is currently in effect for the following 
disabilities suffered by  the Veteran: PTSD, currently rated 
as 30 percent disabling; tinnitus, currently rated as 10 
percent disabling; irritable bowel syndrome, currently rated 
as 10 percent disabling; bilateral knee disabilities, 
currently rated as 10 percent disabling; and bilateral 
hearing loss, currently assigned a non-compensable (0 
percent) disability rating.  As of February 2006, the Veteran 
has a combined evaluation of 60 percent for his service 
connected disabilities.  Prior to that time, his combined 
evaluation was 40 percent.  

The Board has reviewed the Veteran's other service connected 
disabilities and the post-service medical record and finds no 
basis to award  the Veteran higher disability evaluations for 
any other service connected disability.  The post-service 
treatment records are found to provide evidence against such 
findings, clearly indicating the very minimal nature of the 
problems associated with the service connected disabilities 
(other than PTSD, which was addressed fully above).  

The Veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more with sufficient 
additional service-connected disabilities to bring the 
combined rating to 70 percent or more.  Accordingly, TDIU is 
not warranted. 

The Board has also considered an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extra-schedular consideration is 
not warranted in this case.  

The Board has considered the Veteran's assertion that he is 
unable to work due to his service-connected disabilities.  It 
has also considered the February 2007 and January 2009 
letters from the VA staff psychiatrist who has treated the 
Veteran, Dr. "G.K.", who opined that  the Veteran is 
unemployable due to the severity of his PTSD symptoms.  

However, the Board finds that this evidence is outweighed by 
the other evidence of record.  According to a March 2007 VA 
examination report, the Veteran's irritable bowel syndrome 
would have a minimal effect on his ability to perform a 
sedentary job, provided a restroom was nearby, and his 
bilateral knee disability would not prevent him from 
performing a sedentary job.  Another March 2007 VA 
examination found that the Veteran's PTSD would not prevent 
him from performing simple work activities provided he had 
limited contact with supervisors, coworkers, and the public.  
The symptoms of the Veteran's mental illness have been 
characterized by the VA examiners as either moderate or mild 
in nature and there is no evidence of cognitive impairment.  

While the Veteran has not been employed since 2001, he was 
unable to find a job in his former field of employment 
because his skills had become obsolete.  He is currently 
receiving vocational rehabilitation.  The Veteran has been 
successful in his academic pursuits and is currently on track 
to complete his college degree in May 2009.  In a May 2004 
vocational assessment report, the Veteran was described as 
intelligent and capable, with excellent oral communication 
skills, providing highly probative evidence against this 
claim.   

In deciding whether a particular veteran is unemployable, the 
Board must give full consideration to unusual physical or 
mental defects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  While the 
veteran has been unemployed while he is in school, with 
excellent grades, this fact, in and of itself, does not 
provide a basis to determine that the veteran's service-
connected disabilities have caused this unemployment.  

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  The critical issue before the Board 
at this time is whether the veteran is unable to work due his 
service-connected disabilities.  

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
not worked in a few years, but the reason appears clear and 
the Veteran is working to improve his employment 
opportunities.  His ability to work on these goals is a clear 
indication that he can work. 

Accordingly, the weight of the evidence is against the claim 
for a total rating based on individual unemployability due to 
service-connected disabilities under both 38 C.F.R. § 4.16(a) 
and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, there is highly probative evidence against this 
claim, including, the Board finds, some of the Veteran's own 
statements to health care providers.  If the Board were to 
grant the claim of TDIU, we would essentially be informing a 
Veteran who is maintaining a 3.608 grade point average in 
college that his efforts have been, in effect, in vain, 
notwithstanding the Veteran's own statements indicating 
reliability, productivity, and the ability to create and meet 
goals.  Significant factual evidence in this case (his 
ability to finish school, his statements to examiners, his 
goals, and his effort to improve himself) rules against a 
finding of both a higher evaluation for PTSD and for TDIU, 
outweighing the statements of health care provides that 
support the Veteran's TDIU claim.  A review of this decision 
should include a detailed review of the claims file and the 
facts of this case.   

The Board finds that the evidence does not show that the 
Veteran is unable to obtain or maintain substantially gainful 
employment due to his service-connected disabilities.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The VCAA duty to notify was satisfied by way of a letters 
sent to the appellant in August 2005, March 2006, and 
February 2007.  These letters informed the appellant in 
detail of how to substantiate his claims, as well as the 
appellant's and VA's respective duties for obtaining evidence 
and how VA assigns disability ratings and effective dates.  

However, notice as to how VA assigns effective dates and 
disability rating was not provided to the appellant prior to 
the initial unfavorable decision on   the Veteran's PTSD and 
hypertension claims by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a statement of the case issued in April 
2007, after the notice was provided in March 2006.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although the issue before the Board is whether the Veteran's 
PTSD is properly rated, the appeal arises from a claim for 
entitlement to service connection, not an increased rating 
claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) 
(explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
stated:

. . . [S]ection 5103 (a) requires only that the VA 
give a claimant notice at the outset of the claims 
process of the information and evidence necessary 
to substantiate the claim, before the initial RO 
decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice 
may be generic in the sense that it need not 
identify evidence specific to the individual 
claimant's case (though it necessarily must be 
tailored to the specific nature of   the Veteran's 
claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  
Further, the Veteran's highly experienced attorney clearly 
understands what evidence must be presented to prevail in 
this case.  As such, even if there were some type of problem 
with the notice provided by the RO, the Board finds that 
there have been no notice errors that have resulted in any 
prejudice to the appellant or affected the essential fairness 
of the adjudication.  

VA also has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  VA psychological examinations 
were afforded the Veteran in December 2005 and March 2007, 
and the Veteran was also afforded an audiological examination 
and an evaluation of his bilateral knee disability and 
irritable bowel syndrome in March 2007.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0901699	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-18 646	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected PTSD.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to December 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2006 and April 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO) in San Diego, California and Denver, Colorado.  
Jurisdiction is currently with the RO in Denver, Colorado.  
No other issue is before the Board at this time.   


FINDINGS OF FACT

1.  The veteran does not suffer from symptoms such as (for 
example) circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory; and impaired judgment.  Occupational and social 
impairment with reduced reliability and productivity is not 
found. 

2.  The veteran does not have a single disability rated as at 
least 60 percent disabling, nor does he have at least one 
disability rated 40 percent disabling and sufficient 
additional disabilities to bring the combined disability 
rating to 70 percent or more.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent disabling for PTSD have not been met.  38 
U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Traumatic Stress Disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

In April 2003, the Board denied the appellant's claims for 
entitlement to service connection for PTSD.  The appellant 
again sought entitlement to service connection for PTSD in 
July 2005.  The RO determined that the veteran had presented 
new and material evidence, re-opened the claim, granted 
entitlement to service connection for PTSD, and assigned a 
disability rating of 30 percent.  

A 30 percent rating is assigned for mental illnesses, 
including PTSD, where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. Part 4, Diagnostic 
Code 9411 (2008).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2008).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2008).

The veteran was afforded a VA examination in December 2005.  
The veteran reported that he was doing much better since he 
started psychotherapy, group therapy, and medication, but 
that he still experienced PTSD symptoms, including 
nightmares, difficulty sleeping, depression and hyper-
vigilance.  He stated that he did not really have friends and 
that he avoids socializing, however, he reported having a 
good relationship with his wife of 37 years and enjoying a 
number of hobbies including collecting minerals and Japanese 
memorabilia, watching movies, and woodworking.  At the time 
of the examination, the veteran was attending college with 
the goal of becoming a teacher and working as a gun dealer 
and gun cabinet maker.  

The examiner observed that the veteran had a facial twitch, 
but that he sat quietly and was friendly and talkative 
throughout the examination.  The examiner described the 
veteran as thoughtful and articulate.  The veteran's affects 
were fully ranged and appropriate to content.  There was no 
evidence of psychosis, delusions, hallucinations, or suicidal 
or homicidal hallucinations.  The veteran's speech was normal 
in rate and volume, and was not tangential or circumstantial.  
There was no evidence of impaired short and long term memory, 
judgment, or abstract thinking.  

The veteran was diagnosed with PTSD and alcohol dependence in 
partial remission and assigned a GAF score of 60, providing 
evidence against this claim.  

VA treatment records from July 2005 through February 2007 
note complaints of irritability, anxiety, and depression, as 
well as intrusive thoughts and difficulty sleeping.  However, 
there is no evidence of circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; or impaired 
abstract thinking.  

The veteran was afforded another VA examination in March 
2007.  He reported suffering from difficulty sleeping, hyper-
vigilance, and avoidance.  He also complained of depression, 
anxiety, irritability, decreased energy, and decreased 
interest.  The veteran continued to work on his teaching 
degree and expressed concerns about his ability to work as a 
teacher, noting that he finds it very stressful to be around 
the children he would be teaching.  He also reported that his 
gun business was not doing well.  He denied any suicidal or 
homicidal ideations, psychotic symptoms, dissociative 
episodes, or frequent panic attacks.  

The examiner observed that the veteran appeared restless, had 
a facial tic, and had some bodily dyskinetic movements.  His 
mood appeared depressed.  However, his speech was articulate, 
his motor functioning was grossly intact, and his thought 
processes were logical and goal oriented.  On testing, he 
demonstrated good cognitive functioning.  The examiner 
reported that the veteran's thought processes and 
communication are not impaired by his illness, nor are his 
social skills, although the veteran tends to be isolative.  

The examiner diagnosed the veteran with PTSD of mild to 
moderate severity and a related dysthymic disorder of mild 
severity, as well as alcohol dependence in almost full 
remission, providing more evidence against this claim.  She 
assigned the veteran a GAF score of 58.  She also opined that 
the veteran has retained the cognitive, emotional, and 
behavioral capacities to do simple work activities in a 
loosely supervised environment where he would have limited 
contact with the public, peers, and supervisors, providing 
evidence against this claim.  

In a February 2008 Special Report of Training, the veteran 
reported to his rehabilitation counselor that he has a new 
therapist and is doing better.  In a July 2008 Special Report 
of Training, the veteran reported to his rehabilitation 
counselor that his disabilities "sometimes" affect him at 
school and with his studies, that he "sometimes" has 
nightmares, and "sometimes" doesn't like to be around 
people.  However, he also reported that his new medications 
and dosages are working "pretty good."  He currently has a 
3.608 GPA.  

As discussed above, a 30 percent rating is assigned for 
mental illnesses, including PTSD, where there is occupational 
and social impairment with "occasional" decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Here, the Board finds that the veteran's PTSD symptoms most 
closely match the criteria for a 30 percent disability 
rating.  The veteran's symptoms of depression, irritability, 
hyper-vigilance, and chronic sleep impairment may 
"sometimes" cause impairment of social or occupational 
functioning.  However, the veteran is doing well in school, 
he is able to care for himself, and there is no evidence that 
he engages in inappropriate or anti-social conduct.  The 
December 2005 VA examiner reported that the veteran was 
friendly and talkative.  The March 2007 VA examiner reported 
that the veteran's social skills were not impaired by his 
illness.  Both examiners concluded that the veteran's 
cognitive abilities were not impaired.  There is no evidence 
that the veteran suffers from (for example) circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; or impaired abstract thinking.  He was assigned GAF 
scores of 60 and 58, indicating symptoms and impairment of 
mild to moderate severity.

Importantly, the Board finds that the veteran's own 
descriptions of his disability, overall, indicate the 
criteria for a 30 percent disability evaluation and nothing 
more. 

The Board finds that the post-service medical record, 
overall, provides highly probative evidence against this 
claim, outweighing the veteran's lay statements. Thus, a 
disability rating in excess of 30 percent is not warranted 
for any period on appeal.  

The Board has also considered an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extra-schedular consideration is 
not warranted in this case.  There is no evidence that the 
veteran has ever been hospitalized due to his PTSD and 
although he is not currently employed, he is successfully 
completely a college degree and is currently maintaining a 
3.608 GPA.  

Ratings have been assigned based on schedular criteria that 
contemplate the disability and symptomatology resulting from 
the veteran's PTSD.  Therefore, no referral for extra-
schedular consideration is required and no further analysis 
is in order.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).

TDIU

TDIU may be assigned where the schedular rating is less than 
total, as in this case, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2008).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

In order to be granted a TDIU, the veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by non 
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

Service connection is currently in effect for the following 
disabilities suffered by the veteran: PTSD, currently rated 
as 30 percent disabling; tinnitus, currently rated as 10 
percent disabling; irritable bowel syndrome, currently rated 
as 10 percent disabling; bilateral knee disabilities, 
currently rated as 10 percent disabling; and bilateral 
hearing loss, currently assigned a non-compensable (0 
percent) disability rating.  As of February 2006, the veteran 
has a combined evaluation of 60 percent for his service 
connected disabilities.  Prior to that time, his combined 
evaluation was 40 percent.  

The Board has reviewed the veteran's other service connected 
disabilities and the post-service medical record and finds no 
basis to award the veteran higher disability evaluations for 
any other service connected disability.  The post-service 
treatment records are found to provide evidence against such 
findings, clearly indicating the minimal nature of the 
problems associated with the service connected disabilities 
(other than PTSD, which was addressed fully above).  

The veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more with sufficient 
additional service-connected disabilities to bring the 
combined rating to 70 percent or more.  Accordingly, TDIU is 
not warranted. 

The Board has also considered an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extra-schedular consideration is 
not warranted in this case.  

The Board has considered the veteran's assertion that he is 
unable to work due to his service-connected disabilities.  It 
has also considered a February 2007 letter from a VA staff 
psychiatrist who treated the veteran, Dr. "G.K.", who 
opined that the veteran is unemployable due to the severity 
of his PTSD symptoms.  

However, the Board finds that this evidence is outweighed by 
the other evidence of record.  According to a March 2007 VA 
examination report, the veteran's irritable bowel syndrome 
would have a minimal effect on his ability to perform a 
sedentary job, provided a restroom was nearby, and his 
bilateral knee disability would not prevent him from 
performing a sedentary job.  Another March 2007 VA 
examination found that the veteran's PTSD would not prevent 
him from performing simple work activities provided he had 
limited contact with supervisors, coworkers, and the public.  
The symptoms of the veteran's mental illness have been 
characterized as either moderate or mild in nature and there 
is no evidence of cognitive impairment.  

While the veteran has not been employed since 2001, he was 
unable to find a job in his former field of employment 
because his skills had become obsolete.  He is currently 
receiving vocational rehabilitation.  The veteran has been 
successful in his academic pursuits and is currently on track 
to complete his college degree in May 2009.  In a May 2004 
vocational assessment report, the veteran was described as 
intelligent and capable, with excellent oral communication 
skills, providing highly probative evidence against this 
claim.   

Thus, while the veteran's disabilities limit the types of 
employment which he can perform, the Board finds that the 
veteran's disabilities are not severe enough to prevent him 
from pursuing substantially gainful employment.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The VCAA duty to notify was satisfied by way of a letters 
sent to the appellant in August 2005, March 2006, and 
February 2007.  These letters informed the appellant in 
detail of how to substantiate his claims, as well as the 
appellant's and VA's respective duties for obtaining evidence 
and how VA assigns disability ratings and effective dates.  

However, notice as to how VA assigns effective dates and 
disability rating was not provided to the appellant prior to 
the initial unfavorable decision on the veteran's PTSD and 
hypertension claims by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a statement of the case issued in April 
2007, after the notice was provided in March 2006.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although the issue before the Board is whether the veteran's 
PTSD is properly rated, the appeal arises from a claim for 
entitlement to service connection, not an increased rating 
claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) 
(explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
stated:

. . . [S]ection 5103 (a) requires only that the VA 
give a claimant notice at the outset of the claims 
process of the information and evidence necessary 
to substantiate the claim, before the initial RO 
decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice 
may be generic in the sense that it need not 
identify evidence specific to the individual 
claimant's case (though it necessarily must be 
tailored to the specific nature of the veteran's 
claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  
Further, the veteran's highly experienced attorney clearly 
understands what evidence must be presented to prevail in 
this case.  As such, even if there were some type of problem 
with the notice provided by the RO, the Board finds that 
there have been no notice errors that have resulted in any 
prejudice to the appellant or affected the essential fairness 
of the adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the veteran's claims files.  VA psychological examinations 
were afforded the veteran in December 2005 and March 2007, 
and the veteran was also afforded an audiological examination 
and an evaluation of his bilateral knee disability and 
irritable bowel syndrome in March 2007.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


